Title: From Thomas Jefferson to Stephen Cathalan, Jr., 20 December 1792
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.


     
      Sir
      Philadelphia. Dec. 20. 1792.
     
     In consequence of the invitation expressed in the letter of the Mayor and Municipality of Marseilles to the President of the United States, inclosed in your letter to me of Aug. 24. desiring that supplies of wheat and flour might be sent from the U.S. to Marseilles, a load of wheat and flour is now shipped on board the British ship the Grand Duke, Capt. John Pollock of 300. tons, and destined for your port. At the desire of the owners I have thought it proper to certify this fact to you, and to recommend the vessel, crew and cargo to your special patronage before the Mayor and Municipality, or other persons in authority, should any circumstances render it necessary for their safety. I have the honor to be with great esteem & respect, Sir your most obedt & most humble servt
     
      Th: Jefferson
     
    